Title: To Benjamin Franklin from William Augustus Miles, 11 October 1784
From: Miles, William Augustus
To: Franklin, Benjamin


				
					Sir
					à Seraing prés de Liege Oct: 11: 1784
				
				It is by the express desire of my friend Sir Edward Newenham that I transmit you the inclos’d printed extracts from the irish Papers. It will afford me a real pleasure to hear of them having arriv’d Safe and in the interim I have the honor to remain with the utmost respect Sir Your most obedt: & most Oblig’d Hble Servt
				
					
						Willm: Augt: Miles
					
					His Excellency Dr: Franklin—
				
			 
				Notation: Miles Oct 11. 1784—
			